 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:03-cr-00534-KJD-RJJ
 8                                             Plaintiff,                   ORDER
 9           v.
10   MICHAEL ANTHONY CERNAK,
11                                         Defendant.
12          Presently before the Court is Defendant’s Motion to Unfreeze Funds in Prison Account
13   (#152). The Government filed Notice (#157) that it did not oppose the motion. Accordingly, the
14   Motion to Unfreeze is GRANTED.
15          IT IS FURTHER ORDERED that the Clerk of the Court send a copy of this Order to the
16   “Prison Business Office”:
17                 Mrs. Williams / A.W.
18                 Business Office
19                 Yazoo City Low
20                 P.O. Box 5666
21                 Yazoo City, MS 39194
22   IT IS SO ORDERED.
23   Dated this 30th day of September, 2019.
24
25                                                 _____________________________
                                                   Kent J. Dawson
26
                                                   United States District Judge
27
28
